Exhibit 10.1(k)

 

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION
AGREEMENT (AS AMENDED, THE “SUBORDINATION AGREEMENT”), DATED AS OF NOVEMBER 14,
2005, AMONG EVOLVING SYSTEMS, INC., A DELAWARE CORPORATION, THE OTHER OBLIGORS
(AS DEFINED THEREIN), THE JUNIOR CREDITORS (AS DEFINED THEREIN) AND
CAPITALSOURCE FINANCE LLC, AS AGENT FOR THE LENDERS FROM TIME TO TIME A PARTY TO
THE CREDIT AGREEMENTS (AS DEFINED THEREIN), ALL AS MORE PARTICULARLY DESCRIBED
IN THE SUBORDINATION AGREEMENT, AND EACH HOLDER OF THIS INSTRUMENT, BY ITS
ACCEPTANCE HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE SUBORDINATION
AGREEMENT.

 

$                                    Principal Amount

 

November 14, 2005

 

SUBORDINATED NOTE

 

EVOLVING SYSTEMS, INC.

 

FOR VALUE RECEIVED, EVOLVING SYSTEMS, INC., a Delaware corporation (“Maker”),
having its principal place of business at 9777 Mount Pyramid Court, Englewood,
Colorado 80112, hereby promises to pay to the order of [Insert Name of Payee]
(“Payee”), having an address at [Insert Address of Payee], the principal sum of
                     Dollars ($                    ) in lawful money of the
United States of America on or before May 16, 2011 (the “Maturity Date”).

 


1.             DEFINITIONS; INTERPRETATIONS.  IN ADDITION TO OTHER TERMS DEFINED
ELSEWHERE IN THIS NOTE, THE CAPITALIZED TERMS SET FORTH IN SCHEDULE 1 ATTACHED
HERETO AND INCORPORATED HEREIN BY REFERENCE SHALL HAVE THE MEANINGS SET FORTH
THEREIN UNLESS DEFINED ELSEWHERE HEREIN OR THE CONTEXT OTHERWISE CLEARLY
REQUIRES.  EXCEPT AS OTHERWISE PROVIDED HEREIN, FINANCIAL AND ACCOUNTING TERMS
USED ELSEWHERE IN THIS NOTE SHALL BE DEFINED IN ACCORDANCE WITH GAAP.


 


2.             PAYMENTS OF PRINCIPAL AND INTEREST.  ON EACH QUARTERLY PAYMENT
DATE, SO LONG AS THE PAYMENT IS OTHERWISE PERMITTED UNDER THE TERMS OF THE
SUBORDINATION AGREEMENT, PAYEE SHALL RECEIVE A PAYMENT CONSISTING OF PRINCIPAL
AND ACCRUED AND UNPAID INTEREST EQUAL TO PAYEE’S PRO RATA SHARE OF MAKER’S
AVAILABLE CASH FOR PAYMENT, IF ANY. ALL PAYMENTS SHALL BE APPLIED FIRST TO
ACCRUED AND UNPAID INTEREST AND THEN TO PRINCIPAL OUTSTANDING UNDER THIS NOTE.
ON EACH QUARTERLY PAYMENT DATE, MAKER SHALL DELIVER TO PAYEE A CERTIFICATE OF
THE CHIEF FINANCIAL OFFICER OF MAKER SETTING FORTH IN REASONABLE DETAIL A
CALCULATION OF MAKER’S AVAILABLE CASH FOR PAYMENT FOR THE MOST RECENTLY ENDED
FISCAL QUARTER.


 


3.             PRE-DEFAULT INTEREST RATE.  SO LONG AS NO EVENT OF DEFAULT (AS
HEREINAFTER DEFINED) HAS OCCURRED AND IS CONTINUING, THE OUTSTANDING PRINCIPAL
BALANCE OF THIS NOTE SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO ELEVEN
PERCENT (11%).  FROM AND AFTER JANUARY 1, 2008, SO LONG AS NO EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE
SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO FOURTEEN PERCENT (14%).  TO THE
EXTENT NOT PAID WHEN DUE, INTEREST SHALL BE COMPOUNDED QUARTERLY UNTIL PAID.


 


4.             POST-DEFAULT INTEREST RATE.  FOLLOWING THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, THE OUTSTANDING PRINCIPAL BALANCE OF
THIS NOTE SHALL BEAR INTEREST AT A RATE PER ANNUM (THE “DEFAULT RATE”) EQUAL TO
TWO PERCENT (2%) IN EXCESS OF THE INTEREST RATE THEN PAYABLE PURSUANT TO
SECTION 3 OF THIS NOTE.

 

--------------------------------------------------------------------------------


 


5.             OPTIONAL PREPAYMENT.  FROM AND AFTER THE DATE HEREOF, MAKER MAY
PREPAY THE NOTES IN WHOLE OR IN PART AND PAYEE WILL BE ENTITLED TO AN AMOUNT
EQUAL TO PAYEE’S PRO RATA SHARE OF SUCH PREPAYMENT.  THERE SHALL BE NO PREMIUM
OR PENALTY IN CONNECTION WITH ANY PREPAYMENT.  SUCH PREPAYMENT SHALL INCLUDE ALL
ACCRUED AND UNPAID INTEREST ON THE PRINCIPAL AMOUNT OF SUCH PREPAYMENT.  EACH
SUCH PREPAYMENT SHALL BE APPLIED FIRST AGAINST ACCRUED AND UNPAID INTEREST, IF
ANY, AND THEN AGAINST OUTSTANDING PRINCIPAL UNDER THIS NOTE.


 


6.             PAYMENT UPON CHANGE OF CONTROL.  ON OR BEFORE THE DATE THAT IS
TEN (10) BUSINESS DAYS PRIOR TO MAKER’S MAILING OF A STOCKHOLDER PROXY AND
NOTICE OF A STOCKHOLDER MEETING IN CONNECTION WITH A STOCKHOLDER MEETING CALLED
FOR THE PURPOSE OF APPROVING A CAPITAL TRANSACTION, MAKER SHALL PROVIDE PAYEE
WITH WRITTEN NOTICE OF THE PROPOSED CAPITAL TRANSACTION (THE “TRANSACTION
NOTICE”).  THE TRANSACTION NOTICE SHALL DESCRIBE IN REASONABLE DETAIL THE TERMS
AND CONDITIONS OF THE CAPITAL TRANSACTION AND THE CONSIDERATION TO BE PAID UPON
THE CONSUMMATION OF THE CAPITAL TRANSACTION.  IN THE EVENT THE CAPITAL
TRANSACTION WOULD RESULT IN A CHANGE OF CONTROL OF MAKER, THEN AS A CONDITION OF
SUCH CAPITAL TRANSACTION, PROVISION SHALL BE MADE IN THE DEFINITIVE
DOCUMENTATION TO BE EXECUTED BY THE PARTIES TO SUCH CAPITAL TRANSACTION WHEREBY
PAYEE MAY EXERCISE ITS RIGHTS AS SET FORTH IN THIS SECTION 6.  UPON A CHANGE OF
CONTROL OF MAKER, PAYEE, IN ITS SOLE DISCRETION, SHALL HAVE THE RIGHT TO DECLARE
THE ENTIRE UNPAID PRINCIPAL BALANCE OF THIS NOTE, TOGETHER WITH INTEREST ACCRUED
THEREON AND WITH ALL OTHER SUMS DUE OR OWED BY MAKER HEREUNDER, DUE AND PAYABLE
IMMEDIATELY FOLLOWING CONSUMMATION OF THE CHANGE OF CONTROL.  MAKER SHALL PAY TO
PAYEE SAID AMOUNTS WITHIN TWO (2) BUSINESS DAYS FOLLOWING CONSUMMATION OF THE
CHANGE OF CONTROL; PROVIDED THAT PAYEE MUST EXERCISE THE PAYMENT OPTION SET
FORTH IN THIS SECTION 6 WITHIN FORTY-FIVE (45) DAYS AFTER RECEIPT OF A WRITTEN
NOTICE FROM MAKER REGARDING THE CHANGE OF CONTROL, WHICH NOTICE SHALL DESCRIBE
IN REASONABLE DETAIL THE TERMS AND CONDITIONS OF THE CHANGE OF CONTROL AND THE
CONSIDERATION TO BE PAID UPON THE CONSUMMATION OF THE CHANGE OF CONTROL.

 


7.             AFFIRMATIVE COVENANTS.  MAKER COVENANTS AND AGREES THAT, SO LONG
AS ANY INDEBTEDNESS IS OUTSTANDING HEREUNDER, IT SHALL COMPLY, AND SHALL CAUSE
ITS SUBSIDIARIES (TO THE EXTENT APPLICABLE) TO COMPLY, WITH EACH OF THE
FOLLOWING (UNLESS OTHERWISE CONSENTED TO IN WRITING BY A SUPER MAJORITY OF
PAYEES), PROVIDED, HOWEVER, EXCEPT FOR THE PROVISIONS OF SUBSECTIONS (A), (C),
(D) AND (H), NONE OF THE PROVISIONS OF THIS SECTION 7 SHALL BE APPLICABLE TO
MAKER UNTIL THE PAYMENT IN FULL OF THE SENIOR DEBT (AS SUCH TERMS “PAYMENT IN
FULL” AND SENIOR DEBT” ARE DEFINED IN THE SUBORDINATION AGREEMENT):

 


(A)           UPON THE REQUEST FROM TIME TO TIME OF ANY REQUESTING HOLDER,
(I) PROVIDE SUCH REQUESTING HOLDER AND ITS REPRESENTATIVES (AT MAKER’S EXPENSE)
ACCESS TO MAKER’S BOOKS AND RECORDS AND TO ANY OF MAKER’S AND ITS SUBSIDIARIES’
PROPERTIES OR ASSETS UPON THREE (3) DAYS’ ADVANCE NOTICE AND DURING REGULAR
BUSINESS HOURS IN ORDER THAT SUCH REQUESTING HOLDER OR ITS REPRESENTATIVES MAY
MAKE SUCH AUDITS AND EXAMINATIONS AND MAKE ABSTRACTS FROM SUCH BOOKS, ACCOUNTS,
RECORDS AND OTHER PAPERS OF MAKER AND ITS SUBSIDIARIES, PROVIDED, HOWEVER, THAT
THE SAME REQUESTING HOLDER MAY CONDUCT SUCH INSPECTIONS AND EXAMINATIONS NO MORE
FREQUENTLY THAN TWICE IN ANY 12-MONTH PERIOD, UNLESS AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, IN WHICH CASE NONE OF THE REQUESTING HOLDERS SHALL
BE SO LIMITED, AND (II) UPON REASONABLE ADVANCE NOTIFICATION TO MAKER, PERMIT
SUCH REQUESTING HOLDER OR ITS REPRESENTATIVES TO DISCUSS THE AFFAIRS, FINANCES
AND ACCOUNTS WITH, AND BE ADVISED AS TO THE SAME BY, OFFICERS AND INDEPENDENT
ACCOUNTANTS, ALL AS SUCH REQUESTING HOLDER MAY DEEM APPROPRIATE, INCLUDING
WITHOUT LIMITATION, FOR THE PURPOSE OF VERIFYING ANY CERTIFICATE DELIVERED BY
MAKER TO PAYEE UNDER SECTION 2 HEREOF, PROVIDED THAT ANY SUCH PARTIES ARE A
PARTY TO, OR BOUND BY, AN ACCEPTABLE NON-DISCLOSURE AGREEMENT.  EACH REQUESTING
HOLDER SHALL CONDUCT AT LEAST ONE MEETING WITH AN EXECUTIVE OFFICER OF MAKER IN
THE COURSE OF EACH SUCH INSPECTION AND EXAMINATION OR DISCUSSION WITH OFFICERS
OR INDEPENDENT ACCOUNTANTS.

 


(B)           COMPLY WITH ALL LAWS, ORDINANCES OR GOVERNMENTAL RULES OR
REGULATIONS TO WHICH IT IS SUBJECT, AND SHALL OBTAIN AND MAINTAIN IN EFFECT ALL
LICENSES, CERTIFICATES, PERMITS, FRANCHISES AND

 

2

--------------------------------------------------------------------------------


 


OTHER GOVERNMENTAL AUTHORIZATIONS NECESSARY TO THE OWNERSHIP OF ITS PROPERTIES
OR TO THE CONDUCT OF ITS BUSINESSES, EXCEPT WHERE THE FAILURE TO SO COMPLY OR
OBTAIN OR MAINTAIN WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(C)           EXCEPT AS OTHERWISE PERMITTED UNDER SECTION 8 OF THIS NOTE, AT ALL
TIMES PRESERVE AND KEEP IN FULL FORCE AND EFFECT (I) ITS CORPORATE EXISTENCE AND
(II) TAKE ALL REASONABLE ACTION TO MAINTAIN ALL RIGHTS AND FRANCHISES NECESSARY
OR DESIRABLE IN THE NORMAL CONDUCT OF ITS BUSINESS, EXCEPT TO THE EXTENT THAT
FAILURE TO DO SO IN THE CASE OF CLAUSE (II) OF THIS SECTION 7(C) WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)           FURNISH TO PAYEE NOTICE OF THE OCCURRENCE OF ANY EVENT OF DEFAULT
WITHIN FIVE (5) BUSINESS DAYS AFTER IT BECOMES KNOWN TO ANY OF MAKER’S
AUTHORIZED OFFICERS.


 


(E)           FILE ALL INCOME TAX OR SIMILAR TAX RETURNS REQUIRED TO BE FILED IN
ANY JURISDICTION AND TO PAY AND DISCHARGE ALL TAXES SHOWN TO BE DUE AND PAYABLE
ON SUCH RETURNS AND ALL OTHER TAXES, ASSESSMENTS, GOVERNMENTAL CHARGES, OR
LEVIES PAYABLE BY ANY OF THEM, TO THE EXTENT SUCH TAXES AND ASSESSMENTS HAVE
BECOME DUE AND PAYABLE AND BEFORE THEY HAVE BECOME DELINQUENT, PROVIDED THAT
MAKER NEED NOT PAY ANY SUCH TAX OR ASSESSMENT IF THE AMOUNT, APPLICABILITY OR
VALIDITY THEREOF IS CONTESTED BY MAKER ON A TIMELY BASIS IN GOOD FAITH AND IN
APPROPRIATE PROCEEDINGS, AND MAKER HAS ESTABLISHED ADEQUATE RESERVES THEREFOR IN
ACCORDANCE WITH GAAP ON IT BOOKS.


 


(F)            OPERATE MAKER’S BUSINESS (AS DEFINED IN SECTION 8(M) OF THIS
NOTE) IN THE ORDINARY COURSE OF BUSINESS EXCEPT AS PROVIDED HEREIN.


 


(G)           IN ANY FISCAL YEAR, INCREASE THE COMPENSATION OF EXECUTIVE
OFFICERS OF MAKER ONLY WITH THE UNANIMOUS CONSENT OF THE COMPENSATION COMMITTEE.


 


(H)           DELIVER PROMPTLY TO PAYEE WRITTEN NOTICE OF THE OCCURRENCE OF AN
“EVENT OF DEFAULT” UNDER AND AS DEFINED IN EITHER OF THE SENIOR CREDIT
AGREEMENTS DESCRIBING IN REASONABLE DETAIL THE NATURE OF SUCH EVENT OF DEFAULT.


 


8.             NEGATIVE COVENANTS.  MAKER COVENANTS AND AGREES THAT SO LONG AS
ANY INDEBTEDNESS IS OUTSTANDING HEREUNDER, NEITHER IT NOR ANY OF ITS
SUBSIDIARIES SHALL UNDERTAKE ANY OF THE FOLLOWING WITHOUT OBTAINING THE PRIOR
WRITTEN CONSENT OF A SUPER MAJORITY OF PAYEES, PROVIDED, HOWEVER, EXCEPT FOR THE
PROVISIONS OF SUBSECTIONS (A), (J), (K) AND (L), NONE OF THE PROVISIONS OF THIS
SECTION 8 SHALL BE APPLICABLE TO MAKER UNTIL THE PAYMENT IN FULL OF THE SENIOR
DEBT (AS SUCH TERMS “PAYMENT IN FULL” AND SENIOR DEBT” ARE DEFINED IN THE
SUBORDINATION AGREEMENT):


 


(A)           VOLUNTARILY LIQUIDATE, DISSOLVE OR WIND UP, EXCEPT FOR THE
LIQUIDATION, DISSOLUTION AND WINDING-UP OF TELECOM SOFTWARE ENTERPRISES, LLC
(“TSE”) (INCLUDING, WITHOUT LIMITATION, ANY LIQUIDATION, DISSOLUTION OR
WINDING-UP OF TSE BY MEANS OF A MERGER OF TSE WITH AND INTO MAKER, WITH MAKER AS
THE SURVIVING ENTITY);


 


(B)           PAY, DECLARE OR SET ASIDE ANY SUMS FOR THE PAYMENT OF ANY
DIVIDENDS, OR MAKE ANY DISTRIBUTIONS ON, ANY SHARES OF ITS CAPITAL STOCK OR
OTHER SECURITIES OR MAKE PREPAYMENTS OF PRINCIPAL ON ANY INDEBTEDNESS EXCEPT IN
THE CASE OF THE FOLLOWING (EACH, A “PERMITTED PAYMENT”):


 


(I)            PREPAYMENTS OF PRINCIPAL OR PAYMENTS OF INTEREST ON:  (A) ANY OF
THE NOTES; (B) ANY INDEBTEDNESS INCURRED UNDER THE WORKING CAPITAL EXCLUSION AS
PROVIDED IN SECTION 8(E)(V) OF THIS NOTE; PROVIDED THAT THERE IS NO EVENT OF
DEFAULT UNDER THIS NOTE; (C) PROMISSORY NOTES ISSUED TO PETER MCGUIRE AND LISA
MARIE MAXSON PURSUANT TO THE ACQUISITION AGREEMENT DATED OCTOBER 15, 2004 BY AND
AMONG MAKER, PETER MCGUIRE AND LISA MARIE MAXSON (COLLECTIVELY, THE “TSE

 

3

--------------------------------------------------------------------------------


 


PROMISSORY NOTES”); PROVIDED THAT THERE IS NO EVENT OF DEFAULT UNDER THIS NOTE;
OR (D) ANY INDEBTEDNESS PERMITTED UNDER SECTION 8(E)(XI), 8(E)(XII) OR
8(E)(XIII);


 


(II)           DIVIDENDS OR DISTRIBUTIONS PAYABLE IN THE COMMON STOCK OF MAKER
OR ANY OF ITS SUBSIDIARIES;


 


(III)          PAYMENTS IN ACCORDANCE WITH ANY SERIES B APPROVED PLAN (AS SUCH
TERM IS DEFINED IN THE SERIES B DESIGNATION);


 


(IV)          DIVIDENDS OR DISTRIBUTIONS PAYABLE BY ANY OF MAKER’S SUBSIDIARIES
TO MAKER OR ANY OTHER SUBSIDIARY OF MAKER; AND


 


(V)           REGULARLY SCHEDULED PAYMENTS OF PRINCIPAL ON INDEBTEDNESS
PERMITTED UNDER SECTION 8(E);


 


(C)           PURCHASE, ACQUIRE OR OBTAIN (I) ANY CAPITAL STOCK OR OTHER
PROPRIETARY INTEREST, DIRECTLY OR INDIRECTLY, IN ANY OTHER ENTITY OR (II) ALL OR
A SUBSTANTIAL PORTION OF THE BUSINESS OR ASSETS OF ANOTHER PERSON FOR
CONSIDERATION (INCLUDING ASSUMED LIABILITIES) OTHER THAN INVESTMENTS PERMITTED
UNDER SECTION 8(I) AND PERMITTED ACQUISITIONS;


 


(D)           (I)            SELL OR TRANSFER ALL OR A SUBSTANTIAL PORTION OF
ITS ASSETS TO ANOTHER PERSON; (II) SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY
NOTES RECEIVABLE OR ACCOUNTS RECEIVABLE, WITH OR WITHOUT RECOURSE; OR
(III) SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF ANY ASSET OR GROUP OF ASSETS
(OTHER THAN AS DESCRIBED IN CLAUSE (II) ABOVE), EXCEPT:


 


(I)            SALES OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;


 


(II)           SALES OR LIQUIDATIONS OF INVESTMENTS PERMITTED BY SECTION 8(I);


 


(III)          (A) SALES OR OTHER DISPOSITIONS OF PROPERTY BY ANY SUBSIDIARY OF
MAKER TO MAKER OR TO ANY OTHER SUBSIDIARY AND (B) SALES OR OTHER DISPOSITIONS OF
PROPERTY BY MAKER TO ANY IF ITS SUBSIDIARIES;


 


(IV)          SALES OR OTHER DISPOSITIONS OF OBSOLETE, SURPLUS OR WORN OUT
PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF
BUSINESS, OR OTHER ASSETS NOT PRACTICALLY USABLE IN THE BUSINESS OF MAKER OR ITS
SUBSIDIARIES; PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH SALES OR DISPOSITIONS
DOES NOT EXCEED $250,000 IN ANY FISCAL YEAR OF MAKER;


 


(V)           LICENSES OF INTELLECTUAL PROPERTY OF MAKER OR ITS SUBSIDIARIES IN
THE ORDINARY COURSE OF BUSINESS AND WHICH WOULD NOT OTHERWISE REASONABLY RESULT
IN A MATERIAL ADVERSE EFFECT; AND


 


(VI)          SALES, TRANSFERS OR OTHER DISPOSITIONS THAT CONSTITUTE A CHANGE OF
CONTROL SO LONG AS MAKER COMPLIES WITH THE TERMS OF SECTION 6 OF THIS NOTE, IF
APPLICABLE;


 


(E)           CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT,
SO LONG AS NO EVENT OF DEFAULT THEN EXISTS OR WOULD EXIST AS A RESULT THEREOF,
THE FOLLOWING (“PERMITTED INDEBTEDNESS”):


 


(I)            INDEBTEDNESS OUTSTANDING ON THE DATE THIS COVENANT BECOMES
EFFECTIVE AND LISTED ON A SCHEDULE DELIVERED TO PAYEE ON SUCH DATE, AND ANY
REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF; PROVIDED THAT THE
AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT THE TIME OF SUCH REFINANCING,
REFUNDING, RENEWAL OR EXTENSION;

 

4

--------------------------------------------------------------------------------


 


(II)           OBLIGATIONS UNDER THE NOTES AND THE TSE PROMISSORY NOTES;


 


(III)          INTERCOMPANY INDEBTEDNESS BETWEEN (A) MAKER AND ANY OF ITS
SUBSIDIARIES AND (B) A SUBSIDIARY OF MAKER AND ANY OTHER SUBSIDIARY OF MAKER;


 


(IV)          PURCHASE MONEY INDEBTEDNESS TO FUND THE PURCHASE OF PROPERTY
OTHERWISE PERMITTED UNDER SECTION 8(G) OF THIS NOTE AND INDEBTEDNESS
CONSTITUTING CAPITAL LEASES PERMITTED UNDER SECTION 8(G);


 


(V)           INDEBTEDNESS IN THE FORM OF AN UNSECURED LINE OF CREDIT IN AN
AMOUNT NOT TO EXCEED IN THE AGGREGATE THE PRINCIPAL AMOUNT OF $2,000,000 AT ANY
TIME OUTSTANDING (THE “WORKING CAPITAL EXCLUSION”);


 


(VI)          ACCRUAL OF INTEREST, ACCRETION OR AMORTIZATION OF ORIGINAL ISSUE
DISCOUNT OR PAYMENT-IN-KIND INTEREST IN CONNECTION WITH INDEBTEDNESS OTHERWISE
PERMITTED UNDER THIS SECTION 8(E);


 


(VII)         (A) INDEBTEDNESS INCURRED IN CONNECTION WITH A PERMITTED
ACQUISITION AND (B) INDEBTEDNESS FOR CAPITAL LEASES ASSUMED PURSUANT TO A
PERMITTED ACQUISITION, PROVIDED THAT THE AGGREGATE INDEBTEDNESS OF CLAUSES
(A) AND (B) OF THIS SECTION 8(E)(VII) OUTSTANDING AT ANY TIME DOES NOT EXCEED
$1,000,000;


 


(VIII)        THE SERIES B PREFERRED STOCK, TO THE EXTENT UNDER GAAP, THE
SERIES B PREFERRED STOCK WOULD BE TREATED AS DEBT OR MEZZANINE FINANCING ON THE
FINANCIAL STATEMENTS OF MAKER;


 


(IX)           INDEBTEDNESS INCURRED IN CONNECTION WITH THE FINANCING OF
INSURANCE PREMIUMS IN THE ORDINARY COURSE OF BUSINESS IN AN AMOUNT NOT TO EXCEED
$500,000 IN ANY FISCAL YEAR;


 


(X)            INDEBTEDNESS IN RESPECT OF MAKER’S GUARANTEE OF THE EXPENSES
INCURRED BY CERTAIN EMPLOYEES IN CONNECTION WITH THE USE OF CREDIT CARDS
SPONSORED BY MAKER IN AN AGGREGATE AMOUNT NOT TO EXCEED $150,000 AT ANY TIME
OUTSTANDING;


 


(XI)           INDEBTEDNESS OF EVOLVING SYSTEMS HOLDINGS LIMITED OR ITS
SUBSIDIARIES IN FAVOR OF ROYAL BANK OF SCOTLAND PLC IN THE AGGREGATE PRINCIPAL
AMOUNT OF 800,000 POUNDS AT ANY TIME OUTSTANDING;


 


(XII)          UNSECURED INDEBTEDNESS IN RESPECT OF INTEREST RATE PROTECTION
AGREEMENTS IN AN AGGREGATE NOTIONAL OR CONTRACT AMOUNT NOT TO EXCEED $250,000 AT
ANY TIME OUTSTANDING; AND


 


(XIII)         REIMBURSEMENT OBLIGATIONS UNDER LETTERS OF CREDIT IN A FACE
AMOUNT NOT TO EXCEED $500,000 AT ANY TIME OUTSTANDING;


 


(F)            MORTGAGE, ENCUMBER, OR CREATE OR SUFFER TO EXIST LIENS ON ANY OF
ITS ASSETS, OTHER THAN THE FOLLOWING (EACH, A “PERMITTED LIEN”);


 


(I)            LIENS THAT ARISE OUT OF OPERATION OF LAW;


 


(II)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS (INCLUDING ZONING
RESTRICTIONS) AND OTHER SIMILAR ENCUMBRANCES AFFECTING REAL PROPERTY WHICH, IN
THE AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT, AND WHICH DO NOT IN ANY CASE
MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY

 

5

--------------------------------------------------------------------------------


 


SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE ORDINARY CONDUCT OF THE
BUSINESS OF THE APPLICABLE PERSON AND NONE OF WHICH IS VIOLATED BY EXISTING OR
PROPOSED RESTRICTIONS ON LAND USE;


 


(III)          LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTIONS 8(E)(IV) AND
8(E)(VII); PROVIDED THAT (A) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY
OTHER THAN THE PROPERTY FINANCED BY SUCH INDEBTEDNESS AND (B) THE INDEBTEDNESS
SECURED THEREBY DOES NOT EXCEED THE COST OF PROPERTY BEING ACQUIRED ON THE DATE
OF ACQUISITION AND (C) SUCH LIENS ARE GRANTED SUBSTANTIALLY CONTEMPORANEOUSLY
WITH THE ACQUISITION OF SUCH PROPERTY;


 


(IV)          LIENS EXISTING ON THE DATE THIS COVENANT BECOMES EFFECTIVE AND
LISTED ON A SCHEDULE DELIVERED TO PAYEE ON SUCH DATE AND ANY RENEWALS OR
EXTENSIONS THEREOF, PROVIDED THAT (A) THE PROPERTY COVERED THEREBY IS NOT
CHANGED, (B) THE AMOUNT SECURED OR BENEFITED THEREBY IS NOT INCREASED, AND
(C) ANY RENEWAL OR EXTENSION OF THE OBLIGATIONS SECURED OR BENEFITED THEREBY IS
NOT PROHIBITED BY THIS NOTE;


 


(V)           LIENS ON INSURANCE POLICIES AND THE PROCEEDS THEREOF INCURRED IN
CONNECTION WITH THE FINANCING OF INSURANCE PREMIUMS IN THE ORDINARY COURSE OF
BUSINESS IN AN AMOUNT NOT TO EXCEED $500,000 IN ANY FISCAL YEAR; AND


 


(VI)          LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 8(E)(XI) AND
8(E)(XIII);


 


(G)           MAKE OR COMMIT TO MAKE ANY CAPITAL EXPENDITURES (WHETHER BY
EXPENDITURE OF CASH OR THE INCURRENCE OF INDEBTEDNESS FOR CAPITAL LEASES TO FUND
THE ACQUISITION OF PROPERTY PURSUANT TO ANY PERMITTED CAPITAL EXPENDITURE);
EXCEPT TO THE EXTENT THAT THE CASH PAID FOR THE CAPITAL EXPENDITURE, WHEN TAKEN
TOGETHER WITH THE AGGREGATE LIABILITY REQUIRED BY GAAP CONSISTENTLY APPLIED AND
IN ACCORDANCE WITH MAKER’S PAST PRACTICE, TO BE REFLECTED IN MAKER’S FINANCIAL
STATEMENTS IN RESPECT OF ANY CAPITAL LEASE (“LEASE LIABILITY”) PLUS THE SUM OF
(I) ANY COST INCURRED BY MAKER IN CONNECTION WITH THE ACQUISITION, DELIVERY OR
INSTALLATION OF THE PROPERTY WHICH IS THE SUBJECT OF THE CAPITAL LEASE, BUT
WHICH COST IS NOT INCLUDED IN THE LEASE LIABILITY AND (II) TO THE EXTENT NOT
OTHERWISE REFLECTED IN THE CAPITAL LEASE PAYMENTS, INTEREST EXPENSE INCURRED IN
RESPECT OF THE CAPITAL LEASE FOR THE RELEVANT FISCAL YEAR (WHICH FOR PURPOSES OF
THIS NOTE WILL BE DEEMED A CAPITAL EXPENDITURE MADE OR COMMITTED DURING THE
FISCAL YEAR IN WHICH THE CAPITAL LEASE IS SIGNED OR BECOMES EFFECTIVE, WHICHEVER
FIRST OCCURS), DOES NOT EXCEED $2,000,000 IN ANY FISCAL YEAR;

 


(H)           ENTER INTO ANY TRANSACTION WITH ANY OF ITS AFFILIATES THAT IS LESS
FAVORABLE TO MAKER OR ANY OF ITS SUBSIDIARIES THAN WOULD HAVE BEEN THE CASE IF
SUCH TRANSACTION HAD BEEN EFFECTED ON AN ARMS LENGTH BASIS WITH A PERSON OTHER
THAN AN AFFILIATE, EXCEPT FOR INTERCOMPANY CROSS-LICENSE AGREEMENTS,
INTERCOMPANY TRANSFER PRICING AGREEMENTS AND ARRANGEMENTS AND OTHER TRANSACTIONS
BETWEEN AND AMONG MAKER AND ITS SUBSIDIARIES OTHERWISE PERMITTED UNDER THIS
NOTE;


 


(I)            ENTER INTO OR MAKE ANY INVESTMENTS, OTHER THAN THE FOLLOWING
(EACH, A “PERMITTED INVESTMENT”):


 


(I)            CASH EQUIVALENTS;


 


(II)           EQUITY INVESTMENTS (A) BY MAKER IN ANY SUBSIDIARY AND (B) BY A
SUBSIDIARY OF MAKER IN ANY OTHER SUBSIDIARY OF MAKER;


 


(III)          INVESTMENTS CONSISTING SOLELY OF APPRECIATION IN VALUE OF
EXISTING INVESTMENTS PERMITTED HEREUNDER;

 

6

--------------------------------------------------------------------------------


 


(IV)          ANY PERMITTED PAYMENTS UNDER SECTION 8(B) OF THIS NOTE, WITHOUT
DUPLICATION; AND


 


(V)           ANY PERMITTED INDEBTEDNESS UNDER SECTION 8(E) OF THIS NOTE,
WITHOUT DUPLICATION.


 


(J)            CHANGE ITS FISCAL YEAR;


 


(K)           CHANGE OR AMEND ITS CERTIFICATE OF INCORPORATION OR BYLAWS IN A
MANNER ADVERSE TO PAYEE’S RIGHTS AND REMEDIES UNDER THIS NOTE; OR


 


(L)            ENGAGE IN ANY MATERIAL LINE OF BUSINESS NOT RELATED TO THE OSS
COMMUNICATIONS INDUSTRY OR ANY BUSINESS REASONABLY RELATED OR INCIDENTAL THERETO
(THE “MAKER’S BUSINESS”).


 


9.             DETERMINATION OF ACCRETIVE IN CONNECTION WITH PERMITTED
ACQUISITIONS.


 


(A)           IN THE EVENT MAKER PROPOSES TO ENTER INTO AN AGREEMENT TO ACQUIRE
ANOTHER PERSON (THE “PROPOSED ACQUISITION”), MAKER SHALL DELIVER WRITTEN NOTICE
OF SUCH EVENT, TOGETHER WITH THE FINANCIAL PROJECTIONS, TO PAYEE, NO LATER THAN
TWENTY (20) CALENDAR DAYS PRIOR TO THE CONTEMPLATED EFFECTIVE DATE OF THE
PROPOSED ACQUISITION.  THE FINANCIAL PROJECTIONS SHALL BE DEEMED ACCEPTED AND
CONCLUSIVE AND BINDING UPON ALL HOLDERS OF THE NOTES (INCLUDING PAYEE), UNLESS
HOLDERS OF THE NOTES HOLDING AT LEAST 40% OF THE AGGREGATE PRINCIPAL
INDEBTEDNESS SHALL GIVE WRITTEN NOTICE TO MAKER (SUCH HOLDERS WHO GIVE SUCH
NOTICE, THE “DISAGREEING PAYEES”) OF THE ITEMS IN THE FINANCIAL PROJECTIONS WITH
WHICH THE DISAGREEING PAYEES DISAGREE (THE “ACCRETIVE CALCULATION DISAGREEMENT
NOTICE”) WITHIN TWENTY (20) CALENDAR DAYS AFTER THE RECEIPT BY PAYEE OF THE
FINANCIAL PROJECTIONS.  THE ACCRETIVE CALCULATION DISAGREEMENT NOTICE SHALL
SPECIFY EACH ITEM DISAGREED WITH BY THE DISAGREEING PAYEES (OR THE DISAGREEING
PAYEES’ CALCULATION THEREOF), THE REASON FOR THE DISAGREEMENT AND A RESTATEMENT
OF THE ITEM DISAGREED WITH TO REFLECT THE VIEW OF THE DISAGREEING PAYEES.  IF
MAKER DISAGREES WITH THE DISAGREEING PAYEES’ POSITION AS SET FORTH IN THE
ACCRETIVE CALCULATION DISAGREEMENT NOTICE, THEN MAKER SHALL NOTIFY THE
DISAGREEING PAYEES WITHIN TWENTY (20) CALENDAR DAYS AFTER THE RECEIPT BY MAKER
OF THE ACCRETIVE CALCULATION DISAGREEMENT NOTICE (“THE MAKER’S NOTICE PERIOD”)
THAT MAKER DISAGREES WITH THE ACCRETIVE CALCULATION DISAGREEMENT NOTICE.  MAKER
AND THE DISAGREEING PAYEES SHALL, DURING THE TWENTY (20) CALENDAR DAYS AFTER
RECEIPT BY THE DISAGREEING PAYEES OF SUCH NOTICE (THE “NEGOTIATION PERIOD”),
NEGOTIATE IN GOOD FAITH TO RESOLVE ANY SUCH DISAGREEMENTS.  IF AT ANYTIME DURING
BUT NOT LATER THAN THE END OF THE NEGOTIATION PERIOD MAKER AND THE DISAGREEING
PAYEES HAVE BEEN UNABLE TO RESOLVE THEIR DISAGREEMENTS, EITHER MAKER OR THE
DISAGREEING PAYEES WILL HAVE THE RIGHT TO ENGAGE ON BEHALF OF MAKER AND
DISAGREEING PAYEES, GRANT THORNTON LLP (OR SUCH OTHER PERSON MUTUALLY AGREED TO
IN WRITING BY MAKER AND THE DISAGREEING PAYEES) (THE “UNAFFILIATED FIRM”) TO
RESOLVE THE ITEMS SET FORTH IN THE ACCRETIVE CALCULATION DISAGREEMENT NOTICE
WITH RESPECT TO WHICH THERE IS CONTINUING DISAGREEMENT BETWEEN MAKER AND THE
DISAGREEING PAYEES.  IF MAKER NOTIFIES THE DISAGREEING PAYEES IN WRITING THAT IT
AGREES WITH THE ACCRETIVE CALCULATION DISAGREEMENT NOTICE OR DOES NOT PROVIDE
THE DISAGREEING PAYEES WITH NOTICE OF MAKER’S DISAGREEMENT BY THE EXPIRATION OF
THE MAKER’S NOTICE PERIOD OR IF AN UNAFFILIATED FIRM IS NOT ENGAGED AS PROVIDED
IN THIS SECTION 9(A), THE FINANCIAL PROJECTIONS, AS MODIFIED BY THE ACCRETIVE
CALCULATION DISAGREEMENT NOTICE, SHALL BE BINDING ON MAKER AND ALL HOLDERS OF
THE NOTES.


 


(B)           THE UNAFFILIATED FIRM, EMPLOYING SUCH PROCEDURES AS IT IN ITS SOLE
DISCRETION DEEMS NECESSARY OR APPROPRIATE IN THE CIRCUMSTANCES, SHALL RESOLVE
THOSE DISAGREEMENTS WITH THE FINANCIAL PROJECTIONS AS SET FORTH IN THE ACCRETIVE
CALCULATION DISAGREEMENT NOTICE WHICH REMAIN UNRESOLVED BETWEEN MAKER AND THE
DISAGREEING PAYEES.  THE UNAFFILIATED FIRM SHALL SUBMIT TO MAKER AND THE
DISAGREEING PAYEES A REPORT OF ITS REVIEW OF THE CONTESTED ITEMS IN THE
ACCRETIVE CALCULATION DISAGREEMENT NOTICE AS QUICKLY AS PRACTICABLE AND SHALL
INCLUDE IN SUCH REPORT ITS DETERMINATION AS TO

 

7

--------------------------------------------------------------------------------


 


WHETHER THE EFFECT OF THE PROPOSED ACQUISITION IS ACCRETIVE.  THE DETERMINATION
SO MADE BY THE UNAFFILIATED FIRM SHALL BE CONCLUSIVE, BINDING ON AND
NON-APPEALABLE BY, MAKER AND ALL HOLDERS OF THE NOTES.  THE FEES AND
DISBURSEMENTS OF THE UNAFFILIATED FIRM SHALL BE BORNE ONE HALF BY MAKER AND ONE
HALF BY THE HOLDERS OF THE NOTES (BASED UPON THEIR PRO RATA SHARES AT THE TIME
OF THE ENGAGEMENT OF THE UNAFFILIATED FIRM IN ACCORDANCE WITH SECTION 9(A) OF
THIS NOTE).  NOTWITHSTANDING ALL OF THE FOREGOING, MAKER MAY ELECT, AT ANY TIME,
NOT TO COMPLY WITH THIS SECTION 9 WITH RESPECT TO A PROPOSED ACQUISITION (OR IF
MAKER OTHERWISE FAILS TO PROPERLY COMPLY WITH THE TERMS OF THIS SECTION 9) IN
WHICH EVENT, THE PROPOSED ACQUISITION SHALL BE DEEMED NOT TO BE ACCRETIVE.


 


(C)           NONE OF THE PROVISIONS OF THIS SECTION 9 SHALL BE APPLICABLE TO
MAKER UNTIL THE PAYMENT IN FULL OF THE SENIOR DEBT (AS SUCH TERMS “PAYMENT IN
FULL” AND “SENIOR DEBT” ARE DEFINED IN THE SUBORDINATION AGREEMENT).


 


10.           EVENTS OF DEFAULT.


 


(A)           FOR PURPOSES OF THIS NOTE, AN “EVENT OF DEFAULT” SHALL HAVE
OCCURRED HEREUNDER IF ANY OF THE FOLLOWING HAVE OCCURRED, PROVIDED, HOWEVER, THE
OCCURRENCE OF ANY OF THE FOLLOWING EVENTS, OTHER THAN THOSE SET FORTH IN
SUBSECTIONS (A)(I), (A)(III), (A)(IV), AND (A)(VII), SHALL NOT BE AN EVENT OF
DEFAULT UNLESS AND UNTIL THE PAYMENT IN FULL OF THE SENIOR DEBT (AS SUCH TERMS
“PAYMENT IN FULL” AND “SENIOR DEBT” ARE DEFINED IN THE SUBORDINATION AGREEMENT):


 


(I)            MAKER SHALL FAIL TO PAY WITHIN ONE (1) BUSINESS DAY AFTER THE
DATE WHEN DUE ANY PAYMENT OF PRINCIPAL, INTEREST, FEES, COSTS, EXPENSES OR ANY
OTHER SUM PAYABLE TO PAYEE HEREUNDER OR OTHERWISE, INCLUDING THE OTHER NOTES;


 


(II)           MAKER SHALL DEFAULT IN THE PERFORMANCE OF ANY OTHER AGREEMENT OR
COVENANT CONTAINED HEREIN (OTHER THAN AS PROVIDED IN SECTION 10(A)(I) OF THIS
NOTE) OR UNDER ANY OTHER NOTE, AND SUCH DEFAULT SHALL CONTINUE UNCURED FOR
TWENTY (20) CONSECUTIVE DAYS AFTER NOTICE THEREOF TO MAKER GIVEN BY PAYEE;


 


(III)          MAKER BECOMES INSOLVENT OR GENERALLY FAILS TO PAY ITS DEBTS AS
SUCH DEBTS BECOME DUE OR ADMITS IN WRITING ITS INABILITY TO PAY ITS DEBTS AS
SUCH DEBTS BECOME DUE; OR SHALL SUFFER A CUSTODIAN, RECEIVER OR TRUSTEE FOR IT
OR SUBSTANTIALLY ALL OF ITS PROPERTY TO BE APPOINTED AND IF APPOINTED WITHOUT
ITS CONSENT, NOT BE DISCHARGED WITHIN NINETY (90) CONSECUTIVE DAYS; MAKES A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR SUFFERS PROCEEDINGS UNDER
ANY LAW RELATED TO BANKRUPTCY, INSOLVENCY, LIQUIDATION OR THE REORGANIZATION,
READJUSTMENT OR THE RELEASE OF DEBTORS TO BE INSTITUTED AGAINST IT AND IF
CONTESTED BY IT NOT DISMISSED OR STAYED WITHIN NINETY (90) CONSECUTIVE DAYS; IF
PROCEEDINGS UNDER ANY LAW RELATED TO BANKRUPTCY, INSOLVENCY, LIQUIDATION, OR THE
REORGANIZATION, READJUSTMENT OR THE RELEASE OF DEBTORS IS INSTITUTED OR
COMMENCED BY OR AGAINST MAKER AND, IN THE CASE OF PROCEEDINGS NOT INSTITUTED OR
COMMENCED BY MAKER, IF CONTESTED BY MAKER, AND NOT DISMISSED OR STAYED WITHIN
NINETY (90) CONSECUTIVE DAYS; IF ANY ORDER FOR RELIEF IS ENTERED RELATING TO ANY
OF THE FOREGOING PROCEEDINGS WHICH ORDER IS NOT STAYED; IF MAKER SHALL CALL A
MEETING OF ITS CREDITORS WITH A VIEW TO ARRANGING A COMPOSITION OR ADJUSTMENT OF
ITS DEBTS; OR IF MAKER SHALL BY ANY ACT OR FAILURE TO ACT INDICATE ITS CONSENT
TO, APPROVAL OF OR ACQUIESCENCE IN ANY OF THE FOREGOING;


 


(IV)          (A) THIS NOTE OR ANY OF THE OTHER NOTES SHALL, FOR ANY REASON
(OTHER THAN PAYMENT OR SATISFACTION IN FULL OF THE OBLIGATIONS REPRESENTED
THEREBY) NOT BE OR SHALL CEASE TO BE IN FULL FORCE AND EFFECT (OTHER THAN IN
ACCORDANCE WITH ITS TERMS) OR SHALL BE DECLARED NULL AND VOID OR (B) THE
VALIDITY OR ENFORCEABILITY OF ANY OF THE NOTES SHALL BE CONTESTED BY MAKER;


 


(V)           IF MAKER SHALL BE IN DEFAULT WITH RESPECT TO ANY PAYMENT, WHEN DUE
(SUBJECT IN EACH CASE TO APPLICABLE GRACE OR CURE PERIODS), OF ANY INDEBTEDNESS
IN EXCESS OF $175,000

 

8

--------------------------------------------------------------------------------


 


(OTHER THAN UNDER THIS NOTE OR ANY OTHER NOTE), OR ANY OTHER DEFAULT SHALL OCCUR
UNDER ANY AGREEMENT OR INSTRUMENT EVIDENCING SUCH INDEBTEDNESS, IF THE EFFECT OF
SUCH NON-PAYMENT DEFAULT IS TO ACCELERATE THE MATURITY OF SUCH INDEBTEDNESS OR
TO PERMIT THE HOLDER THEREOF TO CAUSE SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO
ITS STATED MATURITY, AND SUCH DEFAULT SHALL NOT BE REMEDIED, CURED, WAIVED OR
CONSENTED TO WITHIN THE PERIOD OF GRACE WITH RESPECT THERETO, OR ANY OTHER
CIRCUMSTANCE WHICH ARISES (OTHER THAN THE MERE PASSAGE OF TIME) BY REASON OF
WHICH ANY SUCH INDEBTEDNESS SHALL BECOME OR BE DECLARED TO BE DUE AND PAYABLE
PRIOR TO ITS STATED MATURITY;


 


(VI)          BEGINNING WITH THE FISCAL HALF YEAR ENDING DECEMBER 31, 2005, AS
OF THE LAST DAY OF ANY FISCAL HALF YEAR ENDING IN ANY JUNE OR DECEMBER, MAKER’S
RATIO OF INDEBTEDNESS TO EBITDA SHALL BE GREATER THAN 4-TO-1.  FOR PURPOSES OF
CALCULATING EBITDA FOR THIS SECTION 10(A)(VI), (X) ALL NON-CASH CHARGES FOR
GOODWILL IMPAIRMENT RESULTING FROM THE TRANSACTIONS CONTEMPLATED BY THE STOCK
PURCHASE AGREEMENT SHALL BE ADDED BACK TO NET INCOME; AND (Y) NET INCOME SHALL
NOT BE MODIFIED AS A RESULT OF ANY “MARK TO MARKET” ADJUSTMENTS RESULTING FROM
ANY ANTI-DILUTION OR OTHER ADJUSTMENTS WITH RESPECT TO THIS NOTE OR THE MAKER’S
SERIES B PREFERRED STOCK.  FOR THE PURPOSES OF CALCULATING INDEBTEDNESS FOR THIS
SECTION 10(A)(VI), INDEBTEDNESS SHALL NOT BE MODIFIED AS A RESULT OF ANY “MARK
TO MARKET” ADJUSTMENTS RESULTING FROM ANY ANTI-DILUTION OR OTHER ADJUSTMENTS
WITH RESPECT TO THIS NOTE OR THE MAKER’S SERIES B PREFERRED STOCK; OR


 


(VII)         SUBJECT TO SECTION 11(B) OF THIS NOTE, IF MAKER SHALL HAVE FAILED
TO MAINTAIN AN EFFECTIVE SHELF REGISTRATION STATEMENT AS PROVIDED UNDER
SECTION 5 OF THE SERIES B DESIGNATION (A “REGISTRATION EVENT OF DEFAULT”).


 

Notwithstanding anything contained herein to the contrary, no Event of Default
shall be deemed to have occurred under this Note if the Event of Default
resulted solely from a breach of any representation, warranty or covenant of
TTGL under the Stock Purchase Agreement.

 


(B)           IN THE EVENT THAT PAYEE TRANSFERS ANY PORTION OF THE OUTSTANDING
PRINCIPAL BALANCE OF THIS NOTE TO ANY PERSON (OTHER THAN PAYEE’S SHAREHOLDERS
AND AFFILIATES OF SUCH SHAREHOLDERS) AND, AT THE TIME OF TRANSFER, PAYEE DOES
NOT ALSO TRANSFER THE GREATER OF (I) A NUMBER OF REGISTRABLE SHARES AT LEAST
EQUAL TO THE PRODUCT OF THE NUMBER OF REGISTRABLE SHARES THEN HELD BY PAYEE, ITS
SHAREHOLDERS OR AFFILIATES OF SUCH SHAREHOLDERS MULTIPLIED BY A FRACTION, THE
NUMERATOR OF WHICH IS THE AMOUNT OF THE OUTSTANDING PRINCIPAL BALANCE OF THIS
NOTE TRANSFERRED TO SUCH PERSON, AND THE DENOMINATOR OF WHICH IS THE AGGREGATE
PRINCIPAL AMOUNT OF ALL NOTES HELD BY PAYEE OR (II) AT LEAST 50,000 REGISTRABLE
SHARES (THE “SHARE TRANSFER MINIMUM”) TO SUCH PERSON, SECTION 10(A)(VII) OF THIS
NOTE SHALL TERMINATE WITH RESPECT TO THE PORTION OF THIS NOTE SO TRANSFERRED. 
IN THE EVENT PAYEE TRANSFERS ANY OF THE OUTSTANDING PRINCIPAL OF THIS NOTE TO
ANY PERSON (OTHER THAN PAYEE’S SHAREHOLDERS AND AFFILIATES OF SUCH SHAREHOLDERS)
AND, AT THE TIME OF TRANSFER, ALSO TRANSFERS TO SUCH PERSON AT LEAST THE SHARE
TRANSFER MINIMUM, THE OCCURRENCE OF A REGISTRATION EVENT OF DEFAULT SHALL
CONTINUE TO CONSTITUTE AN EVENT OF DEFAULT AND SUCH PERSON SHALL BE ENTITLED TO
EXERCISE THE REMEDIES ARISING UNDER THIS NOTE UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF A REGISTRATION EVENT OF DEFAULT.  WITHOUT LIMITING ANY OF THE
FOREGOING AND FOR PURPOSES OF CLARITY, FOR SO LONG AS THIS NOTE IS HELD BY
PAYEE, ITS SHAREHOLDERS OR THE AFFILIATES OF SUCH SHAREHOLDERS (REGARDLESS OF
WHETHER IN THE EVENT OF A TRANSFER OF THIS NOTE TO ANY OF PAYEE’S SHAREHOLDERS
OR THE AFFILIATES OF SUCH SHAREHOLDERS PAYEE SIMULTANEOUSLY TRANSFERS THE SHARE
TRANSFER MINIMUM) THE OCCURRENCE OF A REGISTRATION EVENT OF DEFAULT SHALL
CONSTITUTE AN EVENT OF DEFAULT AND THE REMEDIES AVAILABLE TO PAYEE UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT SHALL CONTINUE
UNAFFECTED WITH RESPECT TO THE PORTION OF THIS NOTE HELD BY PAYEE, PAYEE’S
SHAREHOLDERS AND AFFILIATES OF SUCH SHAREHOLDERS.

 

9

--------------------------------------------------------------------------------


 


11.           CONSEQUENCES OF DEFAULT.


 


(A)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE ENTIRE UNPAID PRINCIPAL BALANCE OF THIS NOTE, TOGETHER WITH
INTEREST ACCRUED THEREON AND WITH ALL OTHER SUMS DUE OR OWED BY MAKER HEREUNDER,
AS WELL AS ALL OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING BUT NOT LIMITED TO
ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY PAYEE IN CONNECTION WITH THE
COLLECTION OR ENFORCEMENT OF THIS NOTE, SHALL AT THE OPTION OF THE REQUISITE
PAYEES, UPON NOTICE TO MAKER (EXCEPT IF AN EVENT OF DEFAULT DESCRIBED IN
SECTION 10(A)(III) OF THIS NOTE SHALL OCCUR IN WHICH CASE ACCELERATION SHALL
OCCUR AUTOMATICALLY WITHOUT NOTICE) BE DECLARED TO BE DUE AND PAYABLE
IMMEDIATELY, AND PAYMENT OF THE SAME MAY BE ENFORCED AND RECOVERED BY THE ENTRY
OF JUDGMENT OF THIS NOTE AND THE ISSUANCE OF EXECUTION THEREON.


 


(B)           IN ADDITION TO ALL OF THE SUMS PAYABLE HEREUNDER, MAKER AGREES TO
PAY PAYEE ALL REASONABLE COSTS AND EXPENSES INCURRED BY PAYEE IN CONNECTION WITH
ANY AND ALL ACTIONS TAKEN TO ENFORCE COLLECTION OF THIS NOTE UPON THE OCCURRENCE
OF AN EVENT OF DEFAULT, INCLUDING ALL REASONABLE ATTORNEYS’ FEES.


 


12.           REMEDIES NOT EXCLUSIVE.  THE REMEDIES OF PAYEE PROVIDED HEREIN OR
OTHERWISE AVAILABLE TO PAYEE AT LAW OR IN EQUITY SHALL BE CUMULATIVE AND
CONCURRENT, AND MAY BE PURSUED SINGLY, SUCCESSIVELY AND TOGETHER AT THE SOLE
DISCRETION OF PAYEE, AND MAY BE EXERCISED AS OFTEN AS OCCASION THEREFOR SHALL
OCCUR; AND THE FAILURE TO EXERCISE ANY SUCH RIGHT OR REMEDY SHALL IN NO EVENT BE
CONSTRUED AS A WAIVER OR RELEASE OF THE SAME.


 


13.           RANKING.  THIS NOTE IS ONE OF SEVERAL NOTES ISSUED BY MAKER TO
SEVERAL PERSONS.  SUBJECT TO THE RIGHT OF EACH HOLDER OF THE NOTES TO ACCELERATE
PAYMENT OF ALL AMOUNTS DUE OR OWED BY MAKER TO SUCH HOLDER UNDER SUCH HOLDER’S
NOTE UPON A CHANGE OF CONTROL IN ACCORDANCE WITH SECTION 6 OF THE NOTES, EACH
NOTE IS RANKED PARI PASSU WITH EACH OTHER NOTE IN THE PAYMENT OF INTEREST AND
PRINCIPAL, AND PAYMENTS OF INTEREST AND PRINCIPAL BY MAKER UNDER THE NOTES,
INCLUDING PREPAYMENTS, IF ANY, SHALL BE MADE BASED UPON THE PRO RATA SHARE OF
EACH HOLDER OF A NOTE.  IN THE EVENT IT IS DETERMINED THAT PAYEE HAS RECEIVED
PAYMENTS IN RESPECT OF INTEREST OR PRINCIPAL UNDER THIS NOTE WHICH ARE
DISPROPORTIONATELY GREATER THAN PAYMENTS OF INTEREST OR PRINCIPAL MADE TO ONE OR
MORE OBLIGEES DUE IN RESPECT TO THE OTHER NOTES (DETERMINED IN ACCORDANCE WITH
THE PRECEDING SENTENCE) THEN PAYEE SHALL BE DEEMED TO HAVE RECEIVED AND SHALL
HOLD SUCH GREATER AMOUNT SOLELY IN TRUST FOR THE BENEFIT FOR EACH OF THE
OBLIGEES TO WHOM SUCH EXCESS SHOULD INURE, AND PAYEE SHALL FORTHWITH DELIVER
SUCH EXCESS AMOUNT TO MAKER FOR PAYMENT TO SUCH OTHER OBLIGEES.


 


14.           NOTICES; PAYMENTS.  ALL NOTICES REQUIRED TO BE GIVEN TO ANY OF THE
PARTIES HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
SUFFICIENTLY GIVEN FOR ALL PURPOSES WHEN PRESENTED PERSONALLY TO SUCH PARTY OR
SENT BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT
ITS ADDRESS SET FORTH BELOW:

 

If to Maker:

 

Evolving Systems, Inc.

 

 

9777 Pyramid Court, Suite 100

 

 

Englewood, CO 80112

 

 

Attention: Anita Moseley, General Counsel

 

 

Tel: (303) 802-2599

 

 

Fax: (303) 802-1138

 

 

 

With copy to:

 

Holme Roberts & Owen LLP

 

 

1700 Lincoln St., Suite 4100

 

 

Denver, CO 80203-4541

 

 

Attention: Charles D. Maguire, Jr., Esq.

 

 

Tel: (303) 861-7000

 

10

--------------------------------------------------------------------------------


 

 

 

Fax: (303) 866-0200

 

 

 

If to Payee:

 

[Payee Name]

 

 

[Payee Address]

 

 

 

 

 

Attn:

 

 

Tel:

 

 

Fax:

 

 

 

With copy to:

 

[Insert Name and Address]

 

Such notice shall be deemed to be given when received if delivered personally or
five (5) business days after the date mailed.  Any notice mailed shall be sent
by certified or registered mail.  Any notice of any change in such address shall
also be given in the manner set forth above.  Whenever the giving of notice is
required, the giving of such notice may be waived in writing by the party
entitled to receive such notice.

 

Unless otherwise agreed by Maker and Payee, all payments hereunder by Maker to
Payee shall be made by wire transfer to an account designated in writing by
Payee.

 


15.           SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS NOTE IS
HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT OR TO ANY EXTENT,
SUCH PROVISION SHALL NEVERTHELESS REMAIN VALID, LEGAL AND ENFORCEABLE IN ALL
SUCH OTHER RESPECTS AND TO SUCH EXTENT AS MAY BE PERMISSIBLE.  ANY SUCH
INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISIONS
OF THIS NOTE, BUT THIS NOTE SHALL BE CONSTRUED AS IF SUCH INVALID, ILLEGAL OR
UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.


 


16.           SUCCESSORS AND ASSIGNS; ASSIGNMENT.  THIS NOTE INURES TO THE
BENEFIT OF PAYEE AND BINDS MAKER, AND ITS SUCCESSORS AND ASSIGNS, AND THE WORDS
“PAYEE” AND “MAKER” WHENEVER OCCURRING HEREIN SHALL BE DEEMED AND CONSTRUED TO
INCLUDE SUCH RESPECTIVE SUCCESSORS AND ASSIGNS.  MAKER MAY NOT ASSIGN OR
TRANSFER THIS NOTE, WITHOUT THE CONSENT OF PAYEE.  AT ANY TIME AND FROM TIME TO
TIME, PAYEE, IN ITS SOLE DISCRETION, MAY TRANSFER TO ANY PERSON ALL OR A PORTION
OF THE OUTSTANDING PRINCIPAL AND/OR ACCRUED INTEREST HEREUNDER WITHOUT THE
CONSENT OF MAKER, PROVIDED, HOWEVER, THAT:  (A) THE MINIMUM AGGREGATE AMOUNT OF
SUCH TRANSFER SHALL BE AT LEAST EQUAL TO THE LESSER OF (I) $500,000 IN PRINCIPAL
AMOUNT AND (II) THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE AT THE TIME OF
TRANSFER; (B) ANY SUCH TRANSFER SHALL BE TO (I) ONE HOLDER OR (II) AN AFFILIATED
GROUP OF HOLDERS (EXCLUDING NATURAL PERSONS) WITH A COMMON MANAGER, GENERAL
PARTNER OR INVESTMENT ADVISER; AND (C) THE TRANSFER SHALL BE MADE IN ACCORDANCE
WITH APPLICABLE SECURITIES LAWS.  FOR PURPOSES OF DETERMINING WHETHER THE
AGGREGATE AMOUNT BEING TRANSFERRED UNDER THIS NOTE MEETS THE $500,000 THRESHOLD
IN THE PRECEDING SENTENCE, ALL AMOUNTS OF NOTES TO BE TRANSFERRED BY ADVENT
HOLDERS MAY BE AGGREGATED AND ALL AMOUNTS OF NOTES TO BE TRANSFERRED BY APAX
HOLDERS MAY BE AGGREGATED.  THIS NOTE MAY NOT BE ASSIGNED, TRANSFERRED OR SOLD
BY PAYEE TO ANY PERSON THAT ENGAGES IN, OR CONTROLS AN ENTITY THAT ENGAGES IN, A
BUSINESS COMPETITIVE WITH MAKER’S BUSINESS.  FURTHERMORE, AS A CONDITION OF THE
TRANSFER, ANY TRANSFEREE OF PAYEE OF THIS NOTE MUST AGREE TO BECOME BOUND BY THE
PROVISIONS OF THIS NOTE AND THE SUBORDINATION AGREEMENT.


 


17.           ENTIRE AGREEMENT.  THIS NOTE (TOGETHER WITH THE OTHER NOTES AND
THE SUBORDINATION AGREEMENT) CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.


 


18.           MODIFICATION OF AGREEMENT; WAIVERS.  NO PROVISION OF THIS NOTE MAY
BE MODIFIED, ALTERED, AMENDED OR WAIVED, EXCEPT BY AN AGREEMENT IN WRITING
SIGNED BY BOTH MAKER AND A

 

11

--------------------------------------------------------------------------------


 


SUPER MAJORITY OF PAYEES; PROVIDED, HOWEVER, THAT NO MODIFICATION, ALTERATION,
AMENDMENT OR WAIVER SHALL, WITHOUT THE CONSENT OF PAYEE:


 


(A)           EXTEND THE MATURITY DATE OF THIS NOTE OR POSTPONE ANY PAYMENT OF
PRINCIPAL OR CHANGE THE PAYMENT AMOUNT DUE UNDER SECTION 2 OF THIS NOTE;


 


(B)           WAIVE ANY EVENT OF DEFAULT UNDER SECTION 10(A)(I) OF THIS NOTE;


 


(C)           REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITIONS OF REQUISITE
PAYEES OR SUPER MAJORITY OF PAYEES;


 


(D)           INCREASE THE PERCENTAGE SPECIFIED IN THE DEFINITIONS OF REQUESTING
HOLDER;


 


(E)           AMEND SECTIONS 3, 4, 5, 13 OR 18 OF THIS NOTE; PROVIDED, HOWEVER,
THAT A SUPER MAJORITY OF PAYEES MAY WAIVE THE REQUIREMENT OF PAYMENT OF DEFAULT
INTEREST UNDER SECTION 4 OF THIS NOTE IN CONNECTION WITH A CONCURRENT WAIVER OF
AN EVENT OF DEFAULT; OR


 


(F)            RELEASE MAKER FROM ITS OBLIGATION TO PAY THIS NOTE.


 


19.           RELEASES BY MAKER.  MAKER HEREBY RELEASES PAYEE FROM ALL TECHNICAL
AND PROCEDURAL ERRORS, DEFECTS AND IMPERFECTIONS WHATSOEVER IN ENFORCING THE
REMEDIES AVAILABLE TO PAYEE UPON A DEFAULT BY MAKER HEREUNDER AND HEREBY WAIVES
ALL BENEFIT THAT MIGHT ACCRUE TO MAKER BY VIRTUE OF ANY PRESENT OR FUTURE LAWS
EXEMPTING ANY PROPERTY, REAL OR PERSONAL, OR ANY PART OF THE PROCEEDS ARISING
FROM ANY SALE OF ANY SUCH PROPERTY, FROM ATTACHMENT, LEVY OR SALE UNDER
EXECUTION, OR PROVIDING FOR ANY STAY OF EXECUTION, EXEMPTION FROM CIVIL PROCESS
OR EXTENSION OF TIME, AND AGREES THAT SUCH PROPERTY MAY BE SOLD TO SATISFY ANY
JUDGMENT ENTERED ON THIS NOTE, IN WHOLE OR IN PART AND IN ANY ORDER AS MAY BE
DESIRED BY PAYEE.


 


20.           WAIVERS BY MAKER.  MAKER (AND ALL ENDORSERS, SURETIES AND
GUARANTORS) HEREBY WAIVES PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF DEMAND,
NOTICE OF NONPAYMENT OR DISHONOR, PROTEST AND NOTICE OF PROTEST OF THIS NOTE,
AND ALL OTHER NOTICES IN CONNECTION WITH THE DELIVERY, ACCEPTANCE, PERFORMANCE,
DEFAULT OR ENFORCEMENT OF THE PAYMENT OF THIS NOTE (OTHER THAN NOTICES EXPRESSLY
REQUIRED BY THE TERMS OF THIS NOTE); LIABILITY HEREUNDER SHALL BE UNCONDITIONAL
AND SHALL NOT BE AFFECTED IN ANY MANNER BY AN INDULGENCE, EXTENSION OF TIME,
RENEWAL, WAIVER OR MODIFICATION GRANTED OR CONSENTED TO BY PAYEE.


 


21.           REVENUE AND STAMP TAX.  MAKER SHALL PAY ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY PAYEE IN CONNECTION WITH ANY REVENUE, TAX OR
OTHER STAMPS NOW OR HEREAFTER REQUIRED BY LAW AT ANY TIME TO BE AFFIXED TO THIS
NOTE.


 


22.           GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO CONFLICT
OF LAWS PRINCIPLES.


 


23.           LIMITATIONS OF APPLICABLE LAW.  NOTWITHSTANDING ANY PROVISION
CONTAINED HEREIN, MAKER’S LIABILITY FOR THE PAYMENT OF INTEREST SHALL NOT EXCEED
THE LIMITS NOW IMPOSED BY ANY APPLICABLE USURY LAW.  IF ANY PROVISION OF THIS
NOTE REQUIRES INTEREST PAYMENTS IN EXCESS OF THE HIGHEST RATE PERMITTED BY LAW,
THE PROVISION IN QUESTION SHALL BE DEEMED TO REQUIRE ONLY THE HIGHEST SUCH
PAYMENT PERMITTED BY LAW.  ANY AMOUNTS THERETOFORE RECEIVED BY PAYEE HEREUNDER
IN EXCESS OF THE MAXIMUM AMOUNT OF INTEREST SO PERMITTED TO BE COLLECTED BY
PAYEE SHALL BE APPLIED BY PAYEE IN REDUCTION OF THE OUTSTANDING BALANCE OF
PRINCIPAL OR, IF THIS NOTE SHALL THERETOFORE BEEN PAID IN FULL, THE AMOUNT OF
SUCH EXCESS SHALL BE PROMPTLY RETURNED BY PAYEE TO MAKER.

 

12

--------------------------------------------------------------------------------


 


24.           CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  MAKER IRREVOCABLY
APPOINTS EACH OF MAKER’S AUTHORIZED OFFICERS AS ITS ATTORNEYS-IN-FACT UPON WHOM
MAY BE SERVED ANY NOTICE, PROCESS OR PLEADING IN ANY ACTION OR PROCEEDING
AGAINST IT ARISING OUT OF OR IN CONNECTION WITH THIS NOTE.  MAKER HEREBY
CONSENTS THAT ANY ACTION OR PROCEEDING AGAINST IT MAY BE COMMENCED AND
MAINTAINED IN ANY COURT WITHIN THE STATE OF DELAWARE OR IN THE UNITED STATES
DISTRICT COURT OF DELAWARE BY SERVICE OF PROCESS ON ANY SUCH OFFICER.  MAKER
FURTHER AGREES THAT THE COURTS OF THE STATE OF DELAWARE AND THE UNITED STATES
DISTRICT COURT OF DELAWARE SHALL HAVE JURISDICTION WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THE PERSON OF MAKER.  NOTWITHSTANDING THE FOREGOING, PAYEE, IN
ITS ABSOLUTE DISCRETION, MAY ALSO INITIATE PROCEEDINGS IN THE COURTS OF ANY
OTHER JURISDICTION IN WHICH MAKER MAY BE FOUND OR IN WHICH ANY OF ITS PROPERTIES
MAY BE LOCATED.


 


25.           HEADINGS.  THE HEADINGS OF THE SECTIONS OF THIS NOTE ARE INSERTED
FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART OF THIS NOTE.


 


26.           WAIVER OF JURY TRIAL.  MAKER HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF PAYEE.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR
PAYEE’S ADVANCING THE FUNDS UNDER THIS NOTE.


 


27.           ACKNOWLEDGEMENTS.  MAKER ACKNOWLEDGES THAT IT HAS HAD THE
ASSISTANCE OF COUNSEL IN THE REVIEW AND EXECUTION OF THIS NOTE, AND FURTHER
ACKNOWLEDGES THAT THE MEANING AND EFFECT OF THE FOREGOING WAIVER OF JURY TRIAL
SET FORTH IN SECTION 26 HAVE BEEN FULLY EXPLAINED TO MAKER BY SUCH COUNSEL.


 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker has duly executed this Note as of the date first set
forth above.

 

 

EVOLVING SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Brian R. Ervine

 

 

Name:

Brian R. Ervine

 

Title:

Executive Vice President and Chief

 

Financial and Administrative Officer

 

 

Acknowledged and Agreed:

 

PAYEE:

 

[Insert Name of Payee]

 

By:

 

 

Name:

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
DEFINITIONS

 

“Accretive” shall mean, with respect to a Proposed Acquisition, that the
projected pro forma consolidated EBITDA (calculated on a per share basis) of
Maker and the other constituent entity(ies) in such transaction, and the
respective Consolidated Subsidiaries of Maker and such constituent entity(ies)
for the twelve calendar month period immediately following such transaction, is
not less than the projected EBITDA (calculated on a per share basis), on a
consolidated basis, of Maker and its Consolidated Subsidiaries for the same
period, all as presented in the Financial Projections.

 

“Advent Holders” shall mean any holder of the Notes that is an investment fund
and (i) is an Affiliate of Advent International Corporation or (b) for which
Advent International Corporation is the investment advisor (with full authority
to bind).

 

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly Controls, is Controlled by or is under common Control
with such Person.

 

“Affiliated Group” shall mean a group of Persons, each of which is an Affiliate
of some other Person in the group.

 

“Aggregate Principal Indebtedness” shall mean, as of any date of determination,
the sum of the principal amounts outstanding under the Consideration Notes in
effect at such time.

 

“Apax Holders” shall mean Apax WW Nominees Ltd with company number 04693597, an
entity formed and registered in England and Wales with company number 02140054
and any holder of the Notes that is an investment fund and (i) is an Affiliate
of Apax Partners Ltd. or (b) for which Apax Partners Ltd. is the investment
advisor (with full authority to bind).

 

“Authorized Officer” shall mean, with respect to Maker, the chief executive
officer, chief financial officer, any vice president, treasurer, comptroller, or
general counsel.

 

“Available Cash for Payment” shall mean, with respect to any Quarterly Payment
Date, an amount equal to (i) Revolving Loan Availability plus (ii) Unrestricted
Cash plus (iii) the Fair Market Value of Marketable Securities minus (iv) $4.5
million.

 

“Capital Expenditures” shall mean, with respect to any Person for any period,
the aggregate of all expenditures (whether paid in cash, or incurred by entering
into a synthetic lease arrangement or a Capital Lease, or otherwise accrued as a
liability) by such Person during that period which, in accordance with GAAP, are
or should be included in “additions to property, plant or equipment” or similar
items reflected in the statement of cash flows of such Person, and all research
and development expenditures which in accordance with GAAP are or should be
accounted for as a capital expenditure in the balance sheet of that Person, but
excluding expenditures to the extent reimbursed or financed from insurance
proceeds paid on account of the loss of or the damage to the assets being
replaced or restored, or from awards of compensation arising from the taking by
condemnation or eminent domain of such assets being replaced.

 

“Capital Lease”, as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Transaction” shall mean any consolidation or merger of Maker with
another entity, or the sale of all or substantially all of its assets to another
entity, or any reorganization or reclassification of the Common Stock or other
equity securities of Maker.

 

--------------------------------------------------------------------------------


 

“Cash Equivalents” shall mean any of the following: (i) full faith and credit
obligations of the United States of America, or fully guaranteed as to interest
and principal by the full faith and credit of the United States of America,
maturing in not more than one year from the date such investment is made;
(ii) time deposits and certificates of deposit, Eurodollar time deposits,
overnight bank deposits and other interest bearing deposits or accounts (other
than securities accounts) or bankers’ acceptances having a final maturity of not
more than one year after the date of issuance thereof of any commercial bank
incorporated under the laws of the United States of America or any state thereof
or the District of Columbia, which bank is a member of the Federal Reserve
System and has a combined capital and surplus of not less than $500,000,000.00
and with a senior unsecured debt credit rating of at least “A-2” by Moody’s or
“A” by S&P; (iii) commercial paper of companies, banks, trust companies or
national banking associations incorporated or doing business under the laws of
the United States of America or one of the States thereof or the District of
Columbia, in each case having a remaining term until maturity of not more than
two hundred seventy (270) days from the date such investment is made and rated
at least P-1 by Moody’s or at least A-1 by S&P; (iv) repurchase agreements with
any financial institution having combined capital and surplus of not less than
$500,000,000.00 with a term of not more than seven (7) days for underlying
securities of the type referred to in clause (i) above; and (v) money market
funds which invest primarily in the Cash Equivalents set forth in the preceding
clauses (i) - (iv).

 

“Change of Control” shall mean (i) any Person, Affiliated Group or group (such
term being used as defined in the Securities Exchange Act of 1934, as amended),
other than a Primary Holder (as such term is defined in the Series B
Designation) acquiring ownership or control of in excess of 50% of equity
securities having voting power to vote in the election of the Board of Directors
of Maker either on a fully diluted basis or based solely on the voting stock
then outstanding, (ii) if at any time, individuals who at the date hereof
constituted the Board of Directors of Maker (together with any new directors
whose election by such Board of Directors or whose nomination for election by
the shareholders of Maker, as the case may be, was approved by a vote of the
majority of the directors then still in office who were either directors at the
date hereof or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Maker then in office, (iii) the direct or indirect sale, transfer,
conveyance or other disposition, in one or a series of related transactions, of
all or substantially all of the properties or assets of Maker to any Person or
(iv) the adoption of a plan relating to the liquidation or dissolution of Maker.

 

“Compensation” shall mean all salary and bonuses, but excludes any compensation
under any equity incentive plan.

 

 “Consolidated Subsidiaries” shall mean all Subsidiaries of a Person which are
required or permitted to be consolidated with such Person for financial
reporting purposes in accordance with GAAP.

 

“Control” shall mean, as to any Person, the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of greater than 50% of the voting securities of such Person or by
acting as the general partner of a limited partnership (the terms “Controlled
by” and “under common Control with” shall have correlative meanings.)

 

 “EBITDA” shall mean for any period, Net Income for such period plus, without
duplication, the aggregate amounts deducted in determining Net Income during
such period, the sum of (a) interest paid on Indebtedness for such period,
(b) income taxes for such period, (c) depreciation expense for such period and
(d) amortization expense for such period, all as determined in accordance with
GAAP as applied in accordance with past practice.

 

2

--------------------------------------------------------------------------------


 

“ESI Entities” shall mean each individually and all collectively, Maker, TSE,
Evolving Systems Holdings, Inc., Evolving Systems, Ltd., Evolving Systems
Holdings, Ltd. and all guarantors of the Senior Debt (as defined in the
Subordination Agreement) or the Notes, if any.

 

“Executive Officer” shall mean any officer of Maker whose compensation is
determined by the Compensation Committee of the Board of Directors of Maker.

 

“Fair Market Value of Marketable Securities” shall mean, with respect to any
Quarterly Payment Date, (without duplication for any amounts included in
Unrestricted Cash) the fair market value (determined in a commercially
reasonable manner) of all readily marketable securities (as defined in the UCC)
set forth on the balance sheet(s) of the ESI Entities as of the end of the
applicable fiscal quarter.

 

“Financial Projections” shall mean written financial projections prepared by
Maker and certified by Maker’s chief financial officer, prepared in good faith
and based upon reasonable assumptions and estimates regarding the economic,
business, industry market, legal and regulatory circumstances and conditions
relevant to Maker.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
Opinions of the Accounting Principles Board of the American Institute of
Certified Public Accountants and in statements of the Financial Accounting
Standards Board; and such principles observed in a current period shall be
comparable in all material respects to those applied in a preceding period.

 

“Guaranty” shall mean, as to any Person, any direct or indirect obligation of
such Person guaranteeing or intending to guarantee, or otherwise providing
credit support, for any Indebtedness, Capital Lease, dividend or other monetary
obligation (“primary obligation”) of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, by contract, as a general partner or
otherwise, including, without limitation, any obligation of such Person, whether
or not contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (c) to purchase
property, securities or services from the primary obligor or other Person, in
each case, primarily for the purpose of assuring the performance of the primary
obligor of any such primary obligation or assuring the owner of any such primary
obligation of the repayment of such primary obligation.  The amount of any
Guaranty shall be deemed to be an amount equal to (x) the stated or determinable
amount of the primary obligation in respect of which such Guaranty is made (or,
if the amount of such primary obligation is not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder)) or (y) the stated maximum liability
under such Guaranty, whichever is less.

 

“Indebtedness” shall mean (without double counting), at any time and with
respect to any Person, (i) indebtedness of such Person for borrowed money
(whether by loan or the issuance and sale of debt securities) or for the
deferred purchase price of property or services purchased (other than amounts
constituting trade payables arising in the ordinary course of business and
payable in accordance with customary trading terms not in excess of 90 days or,
if overdue for more than 90 days, as to which a dispute exists and adequate
reserves in conformity with GAAP have been established on the books of such
Person); (ii) all indebtedness of such Person evidenced by a note, bond,
debenture or similar instrument (whether or not disbursed in full in the case of
a construction loan); (iii) indebtedness of others which such Person has
directly or indirectly assumed or guaranteed or otherwise provided credit
support therefore (other than for collection or deposit in the ordinary course
of business); (iv) indebtedness of others secured by a Lien on assets of such
Person, whether or not such Person shall have assumed such indebtedness
(provided, that if such Person has not assumed such indebtedness of another
Person then the

 

3

--------------------------------------------------------------------------------


 

amount of indebtedness of such Person pursuant to this clause (iv) for purposes
of this Note shall be equal to the lesser of the amount of the indebtedness of
the other Person or the fair market value of the assets of such Person which
secures such other indebtedness); (v) obligations of such Person relative to the
face amount of letters of credit, acceptance facilities, or drafts or similar
instruments issued or accepted by banks and other financial institutions for the
account of such Person; (vi) that portion of obligations of such Person under
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (vii) all obligations of such Person under any Interest
Rate Protection Agreement; (viii) deferred payment obligations of such Person
resulting from the adjudication or settlement of any litigation; and (ix) any
Guaranty by such Person in respect of any of the foregoing.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, synthetic cap, collar or floor or other
financial agreement or arrangement designed to protect a Maker or any of its
Subsidiaries against fluctuations in interest rates or to reduce the effect of
any such fluctuations.

 

“Investment” shall mean any investment in any Person, whether by means of
acquiring or holding securities, capital contribution, loan, time deposit,
guaranty or otherwise.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind whatsoever (including, without limitation, any conditional
sale or other title retention agreement, any agreement to grant a security
interest at a future date, any lease in the nature of security, and the filing
of, or agreement to give, any financing statement under the Uniform Commercial
Code of any jurisdiction).

 

“Material Adverse Effect” shall mean a (i) a material adverse effect upon the
business, operations, properties, assets or condition (financial or otherwise)
of Maker or (ii) the material impairment of the ability of Maker to perform its
obligations under the Notes or of any of the holders of the Notes to enforce the
obligations of Maker under the Notes.

 

 “Net Income” shall mean for any period, net income on a consolidated basis for
that period determined in accordance with GAAP applied consistently with past
practice.

 

 “Notes” shall mean the Subordinated Notes dated as of November     , 2005,
including this Note, in the original aggregate principal amount of
$              , issued by Maker in exchange for those certain Secured Notes
referred to as “A Notes” in the original aggregate principal amount of
$11,950,000, as such Subordinated Notes may be amended, restated, modified or
replaced in substitution by any other note or notes from time to time.

 

“Permitted Acquisitions” shall mean any acquisition of fifty percent (50%) or
more of the equity interests or all or substantially all of the assets of a
third party so long as (i) such acquisition is Accretive, and approved by
Maker’s board of directors, (ii) following the consummation of the acquisition
Maker has a cash balance of at least $5,000,000, on a consolidated basis, and
(iii) Maker does not incur any Indebtedness in connection with such acquisition.

 

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability partnership, limited liability company, trust,
joint venture, association, company, estate, unincorporated organization or
government or any agency or political subdivision thereof.

 

“Pro Rata Share” shall mean at any time of determination thereof, the proportion
that the outstanding principal amount of this Note bears to the aggregate
outstanding principal amount of all of the Notes.

 

4

--------------------------------------------------------------------------------


 

“Quarterly Payment Date” shall mean the tenth (10th) business day (as
hereinafter defined) following the earlier of (i) delivery to Senior Agent of
the financial statements and compliance certificates of Maker and the other ESI
Entities for the applicable fiscal quarter as required by the Senior Credit
Agreements and (ii) the due date for delivery under the Senior Credit Agreements
for the financial statements and compliance certificates of Maker and the other
ESI Entities for the applicable fiscal quarter as required by the Senior Credit
Agreements (commencing with the tenth (10th) business day following the earlier
of (i) delivery to Senior Agent of the audited financial statements and
compliance certificates for the fiscal year ending December 31, 2005 as required
by the Senior Credit Agreements and (ii) the due date for delivery under the
Senior Credit Agreements of the audited financial statements and compliance
certificates for the fiscal year ended December 31, 2005 as required by the
Senior Credit Agreements).  For purposes of this definition, “business day”
shall mean any day other than a Saturday, Sunday or other day on which the
Federal Reserve or Senior Agent is authorized or required by law to be closed.

 

“Registrable Shares” shall have the meaning set forth with respect thereto in
the Investor Rights Agreement dated as of November 1, 2004.

 

“Requesting Holder” shall mean, on any given date of determination:  (a) any
holder holding 40% or more of the Aggregate Principal Indebtedness at the time
of such request and (b) any group of holders holding 40% or more of the
Aggregate Principal Indebtedness at the time of such request provided that such
holders have appointed a single representative to act on behalf of such holders
with respect to the rights described in Section 7(a) of this Note and the other
Notes.

 

“Requisite Payees” shall mean, on any given date of determination, holders of
the Notes holding 50.1% or more of the Aggregate Principal Indebtedness.

 

“Revolving Loan Availability” shall mean, with respect to any Quarterly Payment
Date, the average daily amount of “Availability”(as defined in the Revolving
Loan Credit Agreement) for the last calendar month of the applicable fiscal
quarter.

 

“Revolving Loan Credit Agreement” shall mean the Revolving Loan Credit
Agreement, dated as of the date hereof, among Evolving Systems Holdings, Ltd, as
borrower, Evolving Systems Ltd., as guarantor, Senior Agent, as agent, and CSE
Finance, Inc., as the initial lender, as amended, amended and restated modified
or supplemented from time to time (subject to any applicable restrictions
contained in the Subordination Agreement).

 

“Series B Designation” shall mean the Certificate of Designation of Maker’s
Series B Convertible Preferred Stock, as filed with the Secretary of State of
the State of Delaware.

 

“Senior Credit Agent” shall mean CapitalSource Finance LLC, a Delaware limited
liability company, as agent for the “Lenders” from time to time party to the
Senior Credit Agreements, together with its successors and permitted assigns
pursuant to the terms of the Senior Credit Agreements and the Subordination
Agreement.

 

“Senior Credit Agreements” shall mean collectively the Term Loan Agreement and
the Revolving Loan Credit Agreement.

 

 “Stock Purchase Agreement” shall mean the Stock Purchase Agreement, dated as of
November 2, 2004, by and among Maker, TTGL and the parties listed therein.

 

5

--------------------------------------------------------------------------------


 

“Subordination Agreement” shall mean that certain Subordination Agreement, dated
as of the date hereof, among Maker, the other obligors named therein, the Senior
Agent and the holders of the Notes.

 

“Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person.

 

“Super Majority of Payees” shall mean, on any given date of determination,
holders of the Notes holding 60% or more of the Aggregate Principal
Indebtedness.

 

“Term Loan Agreement” shall mean the Credit Agreement, dated as of the date
hereof, among Maker, the other obligors referred to therein and CapitalSource
Finance LLC, as agent and the initial lender, as amended, amended and restated,
modified or supplemented from time to time (subject to any applicable
restrictions contained in the Subordination Agreement).

 

“TTGL” shall mean Tertio Telecoms Group Ltd., an entity formed and registered in
England and Wales with a company number 4419858.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of Delaware.

 

“Unrestricted Cash” shall mean, with respect to any Quarterly Payment Date, the
amount of unrestricted cash and Cash Equivalents determined in accordance with
GAAP and set forth on the balance sheet(s) of the ESI Entities as of the end of
the applicable fiscal quarter

 

6

--------------------------------------------------------------------------------